PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Maximilian Ralph Peter von und zu Liechtenstein
Application No. 15/497,218
Filed: 26 Apr 2017
For: SMART SUNGLASSES, SMART WINDOW AND SMART MIRROR APPARATUS FOR AUGMENTING HUMAN VISION BY MEANS OF 
:
:
:
:	DECISION ON PETITION
:
:
:
ADAPTIVE POLARIZATION FILTER GRIDS

This is a decision on the petition under 37 CFR 1.78(e), filed July 5, 2022,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the concurrently-filed Application Data Sheet (ADS).

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (1).

The corrected ADS submitted on petition does not contain the appropriate markings identifying all of the changes being made as required by 37 CFR 1.76(c). MPEP § 601.05(a)(II) offers the following guidance for adding or correcting a benefit claim after the initial filing of an application:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt).  Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed[.] In general, the identification of the information being changed should be made relative to the most recent filing receipt.

The Office notes that the marking of any changes in information from what was provided (i.e., underlining and strike-through or brackets) is required for the Office to capture such information for publication purposes. Even if the Office has recognized a benefit claim by entering it into the Office’s database and including it on applicant’s filing receipt, the benefit claim is not a proper benefit claim under 35 U.S.C. 119(e) or 35 U.S.C. 120 and 37 CFR 1.78 unless the reference is included in an ADS and all other requirements are met. See MPEP § 211.02(I).

It is noted that the issue fee was paid July 5, 2022. 37 CFR 1.312 states, in pertinent part, that no amendment made by made as a matter of right in an application after the mailing of the notice of allowance, and that any amendment filed after the mailing of a Notice of Allowance may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue. A petition under 37 CFR 1.78 and/or an application data sheet (ADS) are considered an amendment within the meaning of 37 CFR 1.312. Applicant must either file a renewed petition under § 1.78 accompanied by a petition to withdraw from issue and a request for continued examination (RCE) prior to the issuance of the patent, or wait until the patent has issued and file the renewed petition under 37 CFR 1.78 accompanied by a request for certificate of correction (and the requisite certificate of correction fee).

Petitioner has provided an adequate explanation that the delay was unintentional due to petitioner’s inadvertent omission of the domestic benefit claim from the ADS submitted on filing.

Any renewed petition must be accompanied by a corrected ADS with all of the changes properly marked in accordance with 37 CFR 1.76(c).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)